GRIMM, Judge.
Plaintiff sued defendants to confirm an arbitration award. The trial court granted plaintiffs motion for summary judgment confirming the award and defendants appeal. We dismiss the appeal for failure to comply with Rule 84.04.
Rule 84.04(h) requires that all “statements of fact and argument shall have specific page references to the legal file or the transcript.” Defendants’ brief does not contain any page references.
Rule 84.04(d) requires that the points relied on “state briefly and concisely what actions or rulings of the court are sought to be reviewed and wherein and why they are claimed to be erroneous.”
Defendants’ brief contains two points. They are: 1) “The trial court lacks jurisdiction as this arbitration is a part of a case in the United States District Court and therefore the trial court lacks jurisdiction over appellants. Jurisdiction, as a matter of fairness to the litigants, and in an attempt to avoid piecemeal litigation, must remain with the federal court”, and 2) “There are genuine issues of material fact, and therefore summary judgment is not appropriate.”
Neither point complies with Rule 84.04(d). They do not state “wherein and why” the actions of the trial court are erroneous. Compliance with Rule 84.04(d) is mandatory. Mitchell v. Briscoe, 803 S.W.2d 617, 618 (Mo.App.E.D.1990).
Appeal dismissed.
CRAHAN, P.J., and HOFF, J., concur.